DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art are Saito et al. (US20170368721 A1) and in further view of Hanabusa et al. (JPS6287826 U). For independent claim 1, Saito teaches a resin sheet production method, comprising: a preparation step ([0131] On the heat-expandable sheet 7A shown in FIG. 4, a base material 71, a foamed resin layer (an expansion layer) 72, and an ink receiving layer 73 are sequentially stacked) of preparing a resin molding sheet (heat-expandable sheet 7A) including a base (base material 71) and a thermally expansive layer (foamed resin layer (an expansion layer) 72) that is formed on one main surface of the base (see 71 and 72 in Figures 4-6), the thermally expansive layer including a thermally expandable material ([0133] a heat foaming agent (heat-expandable microcapsule)); a heat conversion layer forming step ([0135] electromagnetic wave-heat conversion layer 74 and color ink layers 75a and 75b are printed on the front surface) of forming a heat conversion layer (electromagnetic wave-heat conversion layer 74) that converts electromagnetic waves to heat ([0135] The electromagnetic wave-heat conversion layers 74 and 76 are layers printed in ink including a carbon black, for example, and are used to convert visible light and near infrared light (electromagnetic wave) to heat) on at least one of a first main surface of the resin molding sheet ([0138] the foamed resin layer (the expansion 
However, Saito fails to teach a pre-heating step of heating the resin molding sheet on which the heat conversion layer is formed to a temperature that is lower than an expansion starting temperature at which the thermally expandable material starts to expand; and a main heating step of irradiating the heat conversion layer of the resin molding sheet that is heated in the pre-heating step with the electromagnetic waves to cause the heat conversion layer to distend, thereby causing the base to deform and forming a shaped object on the resin molding sheet.
It is noted that Hanabusa teaches/ suggests a pre-heating step of heating the resin molding sheet on which the heat conversion layer is formed (It was obtained by heating to 80 ° C and rolling it; pg. 3 line 26) to a temperature that is lower than an expansion starting temperature at which the thermally expandable material starts to expand (Whistle to 5 and when heated above 100 ° C, including foaming agent. The submerged asphalt sheet 6 foams and expands; pg. 4 line 13-14); and a main heating step of irradiating the heat conversion layer of the resin molding sheet that is heated in the pre-heating step (Next, the soundproof material 1 has a concave ridge as shown in Fig. 2. Under the panel 5, at a temperature of 100 ° C or 
However, none of the above prior art uses a pre-heating step to soften the base so that a temperature of a region of the base where the heat conversion layer is provided is higher than a temperature of a region of the base where the heat conversion layer is not provided, and wherein the pre-heating step maintains the base in a softened state such that the thermally expansive layer distending causes the base to deform with distention of the thermally expansive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743